DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 10/28/2021.
 Claims 18-19 are canceled. Claims 1-17 and 20 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bao Tran on 11/8/2021.
The application has been amended as follows: 

6. (currently amended) The method of claim 1, comprising a clustering process of ranking load areas in order as the center candidates, where higher order indicates higher priority to be chosen as the cluster centers.

18. (



20. (currently amended) A power management system, comprising:
	
	
	a processor with a non-transitory computer readable memory storing a code to manage electrical loads in a grid, the code comprising instructions, when executed by the processor, causing the processor to:  
		apply Robust principal component analysis (R-PCA) to decompose annual load profiles into low-rank components and sparse components;
		extract one or more predetermined features;
		construct a similarity graph;
		select submodular cluster centers through the constructed similarity graph;
		perform load cluster assignment after obtaining the cluster center rank list or rank set Γ, determining a K-cluster by selecting first K load areas as cluster centers and assigning remaining load areas to load area cluster centers with highest pairwise similarity using:

    PNG
    media_image1.png
    87
    209
    media_image1.png
    Greyscale
;
		determine a load cluster assignment based on selected centers with the similarity graph; [[and]]
		apply the load clustering assignment based for load analysis with the similarity graph; and
		control the electrical loads based on the load analysis of the grid.

Reason For Allowance
	Applicant amended claim 6 to overcome the corresponding 112(b) rejection set forth in previous Office Action. Applicant amended claims 1 and 20 with additional limitations “perform load cluster assignment after obtaining the cluster center rank list or rank set Γ, determining a K-cluster by selecting first K load areas as cluster centers and assigning remaining load areas to load area cluster centers with highest pairwise similarity using:

    PNG
    media_image1.png
    87
    209
    media_image1.png
    Greyscale
;
		determine a load cluster assignment based on selected centers with the similarity graph;	apply the load clustering assignment based for load analysis with the similarity graph; and control the electrical loads based on the load analysis of the grid”. These added limitations overcome the 101 rejections set for in previous Office Action. Also these added limitations overcome the 103 rejections set for in previous Office Action, since no prior arts have been found to, individually or in combination, teach these newly added limitations. Therefore, claims 1 and 20, together with their un-canceled dependent claims, are allowed. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115